 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndiana and Michigan Electric Company and LocalUnion 1392, International Brotherhood of Electri-cal Workers, AFLCIO. Case 25-CA-7476May I , 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn June 24, 1976, Administrative Law JudgeStanley N. Ohlbaum issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and theRespondent filed an answering brief to the GeneralCounsel's exceptions. The General Counsel subse-quently filed a motion to reopen the record andremand this proceeding to the Administrative LawJudge for the purpose of consolidating this proceed-ing with that in Case 25-CA-8593, where similarconduct by the Respondent is alleged as an unfairlabor practice by the Charging Party here. TheRespondent then filed an opposition to the GeneralCounsel's motion,' and the General Counsel filed aresponse to the opposition.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge concluded that theRespondent did not violate Section 8(a)(5) of the Actby refusing to allow certain employee "travelers" toattend negotiation sessions outside their own bar-gaining units.2Rather, the Administrative Law Judgefound that the rationale set forth by the Respondentfor its decision consisted of valid economic andbusiness reasons and amply justified both its refusalto commence bargaining sessions outside normalbusiness hours and its refusal to approve travelers'requests for leave without pay to attend suchsessions. We disagree.The General Counsel alleged that the Respondentviolated Section 8(a)(5) and (1) of the Act by (1)refusing to meet with the union representativesoutside working hours, and by (2) simultaneouslyrefusing to allow members of the bargaining commit-I After due consideration of the General Counsel's motion, theRespondent's brief in opposition thereto, and General Counsel's response tothe Respondent's opposition. the General Counsel's motion is herebydenied.2 The Respondent and the Charging Party are signatories to four229 NLRB No. 95tee leave without pay to travel to and participate innegotiations with respect to units in which they arenot employed. The Respondent defended its actionsprincipally on the theory that at least one "traveler"and member of the committee, VanAman, was atroubleshooter whose presence could not be sparedfor the aggregate of l days requested to participatein these negotiations. The alleged violation was notpinned to one or the other of the Respondent'sactions, but resulted from the application of bothactions together, which effectively deprived theUnion of the assistance of the bargaining representa-tives it desired. We find that the Respondent's refusalto grant members of the Union's negotiationscommittee uncompensated leave to permit them toengage in bargaining during working hours, while atthe same time refusing the Union's request to bargainduring nonworking hours, is an unlawful interferencewith the Union's selection of its bargaining represen-tatives.We do not suggest that an employer is compelledto yield to a union's request for negotiations outsidenormal business hours. It is free to insist onbargaining during the working day, if it prefers, asthe Respondent did here. If it makes this choice,however, it cannot at the same time refuse to allowunpaid time off to union representatives on thebargaining committee because they are employed inanother unit. Alternatively, the Employer is free toacquiesce in the Union's request to bargain duringnonworking hours in order to reduce the amount ofuncompensated leave for travelers and to minimizethe effects of the unavailability during their regularworking hours of emergency troubleshooters.However, the Respondent cannot have it bothways. That is, if, as here, the Respondent makes thechoice to bargain during the working day, it cannotlawfully refuse to allow union employee representa-tives time off. But, if it does refuse to give suchemployees time off, then it is obligated to make itselfavailable for negotiations at a time-even outsideworking hours-when the representatives can attend.It is the Respondent's attempt here to have it bothways that constitutes the violation of the Act.In sum then, we find, contrary to the Administra-tive Law Judge, that by refusing to hold bargainingsessions at a time when the travelers who weredesignated employee representatives could attendthem the Respondent violated Section 8(a)(5) and (1)of the Act.collective-bargaining agreements covering employees in four separate unitslocated in three general locations in the States of Indiana and Michigan.Employee "travelers" are employee representatives from one unit who aremembers of the union bargaining committee at other units.576 INDIANA AND MICHIGAN ELECTRIC COMPANYCONCLUSIONS OF LAWI. Indiana and Michigan Electric Company is anemployer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. Local Union 1392, International Brotherhoodof Electrical Workers, AFL-CIO, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. At all times relevant herein, Local Union 1392,International Brotherhood of Electrical Workers,AFL-CIO, has been the exclusive representative ofall employees in the four appropriate units set forthbelow for purposes of collective bargaining withrespect to wages, rates of pay, hours of employment,and other terms and conditions of employmentwithin the meaning of Section 9(a) of the Act:(i) All probationary and regular production andmaintenance employees of the Respondent underthe supervision of the South Bend and BentonHarbor Divisions, having their headquarterswithin the Respondent's Elkhart, South Bend,Buchanan, or Benton Harbor areas, and allprobationary and regular production and mainte-nance employees of the Respondent under thesupervision of the Twin Branch GeneratingDivision having their headquarters at the TwinBranch Plant or South Bend, exclusive of alladministrative employees, part-time employees,temporary employees, office clerical employees,plant clerical employees, technical employees,confidential employees, guards, professional em-ployees, supervisors as defined in the Act, and allother employees.(ii) All production and maintenance employees inthe General Office Transmission Constructionand Maintenance Group of the Respondent,including construction employees, Lineman A, B,and C, Linemen-Helpers, and Driver-Ground-men, exclusive of office clerical employees,professional employees, guards, supervisors asdefined in the Act, and all other employees.(iii) All regular production, maintenance, anddistribution employees of the Respondent em-ployed within its Marion and Muncie Divisions,including meter readers, exclusive of all guards,office clerical employees, technical employees,professional employees, part-time employees,temporary employees, probationary employees,and supervisors as defined in the Act.(iv) All employees of the Respondent's FortWayne Division covered by the collective bar-gaining agreement between the Respondent andthe Union which bears the effective dates ofDecember 16, 1973, to December 15, 1975.4. By refusing to hold individual negotiationsessions outside normal business hours while simulta-neously refusing since on or about November 21,1975, employee travelers' request for leave withoutpay to attend negotiation sessions outside their ownunits, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.5. By engaging in the above-described unfairlabor practices, Respondent has interfered with,restrained, and coerced its employees in the exerciseof rights guaranteed them by Section 7 of the Act.6. The aforesaid unfair labor practices affectcommerce within the meaning of Section 2(6) and (7)of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(5)and (1) of the Act by refusing to commencebargaining sessions outside normal business hourswhile simultaneously refusing employee travelers'request for leave without pay to attend negotiationsessions outside their individual units, we will orderthat the Respondent cease and desist from engagingin such unfair labor practices and, upon request,bargain collectively with Local Union 1392, Interna-tional Brotherhood of Electrical Workers, AFL-CIO,and its designated agents at times and placesmutually convenient concerning wages, rates of pay,hours, and other terms and conditions of employ-ment, as indicated in our Order below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,Indiana and Michigan Electric Company, FortWayne, Indiana, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Refusing to commence individual negotiationsessions with Local Union 1392, InternationalBrotherhood of Electrical Workers, AFL-CIO, andits designated agents, outside normal business hours,while simultaneously refusing employee travelers'requests for leave without pay in order to attendbargaining sessions outside their own units.(b) In any like or related manner interfering withthe efforts of the above-named labor organization tobargain collectively on behalf of the employees sorepresented.577 DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a) Upon request, meet and bargain with theabove-named labor organization and its designatedagents as exclusive representatives of all its employ-ees in the appropriate units described above at timesand places mutually convenient to all parties withrespect to wages, rates of pay, hours of employment,and other terms and conditions of employment and,if an understanding is reached, embody it in awritten signed agreement.3(b) Post at its places of business in South Bend,Benton Harbor, Twin Branch, Marion, Muncie, andFort Wayne located in the States of Indiana andMichigan, copies of the attached notice marked"Appendix."4Copies of said notice, on formsprovided by the Regional Director for Region 25,after being duly signed by Respondent's representa-tive, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(c) Notify the Regional Director for Region 25, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.MEMBER WALTHER, dissenting:For all the reasons set forth in the AdministrativeLaw Judge's Decision, I would adopt his conclusionthat the Respondent's refusal to grant "employeetravelers" time off to attend negotiation sessions inunits other than their own did not violate Section8(a)(5) and (1) of the Act. The requested time offwould have entailed extensive traveling which-asthe Administrative Law Judge found with respect totraveler Lyle VanAman-would have interfered withthe Respondent's operations. The Respondent'srefusal to accede to the Union's demand is thusbased upon valid business considerations. Since theRespondent's action was not shown to be other than3 In view of the currently effective collective-bargaining agreementbetween Respondent and the Charging Party, nothing in this Order shouldbe construed to require Respondent to bargain with the Charging Partyconcerning the alteration of any terms of such agreement prior to the dateestablished therein for the reopening or renegotiation of same.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."for "nondiscriminatory perceived bona fide opera-tional needs," the evidence does not support themajority finding. I agree with the AdministrativeLaw Judge that the complaint should be dismissed.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request, meet and bargaincollectively at mutually convenient times andplaces with Local Union 1392, InternationalBrotherhood of Electrical Workers, AFL-CIO,and its designated agents as your exclusiverepresentative and, if an understanding isreached, embody it in a written signed agreement.WE WILL NOT in any like or related mannerinterfere with the efforts of the above-namedUnion to bargain on behalf of the employees inthe relevant units by refusing to commenceindividual negotiation sessions outside normalworking hours while simultaneously refusing toapprove requests from employee travelers forleave without pay in order to attend negotiationsessions outside their individual units.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them bySection 7 of the Act.INDIANA AND MICHIGANELECTRIC COMPANYDECISIONSTATEMENT OF THE CASESTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding under the National Labor Relations Act, asamended, 29 U.S.C. Sec. 151, et seq. (herein the Act), basedupon complaint issued on December 31, 1975, by theRegional Director for Region 25, growing out of a chargefiled on October 30, 1975, by Local Union 1392, Interna-tional Brotherhood of Electrical Workers, AFL-CIO, washeard by me in Fort Wayne, Indiana, on March 25-26,1976, with all parties participating throughout by counselor other representative and afforded full opportunity topresent evidence and arguments, as well as to file briefs,which were received by June 1, 1976, after extension oftime upon application of counsel. Record and briefs havebeen carefully considered.The principal issue presented is whether the Respondentviolated Section 8(aX5) and (1) of the Act by refusing tobargain collectively in good faith with the Charging Partywithin the Act's requirements.578 INDIANA AND MICHIGAN ELECTRIC COMPANYUpon the entire record and my observation of thetestimonial demeanor of the witnesses, I make thefollowing:FINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent Indiana and MichiganElectric Company, an Indiana corporation with principaloffice and place of business at Fort Wayne, Indiana, aswell as other facilities elsewhere in Indiana and Michigan,has been and is engaged in production, sale, and transmis-sion of electrical energy as a public utility. In the courseand conduct of that business during the representative yearimmediately preceding issuance of the complaint, Respon-dent produced, sold, and transmitted electrical energyexceeding $250,000 in gross value; and, during the sameperiod, Respondent received goods, transported directly ininterstate commerce to its Indiana facilities from Statesother than Indiana, valued in excess of $50,000.Unit CoveredSouth Bend, BentonHarbor, Twin BranchGenerating Divisions("SB-BHI-TB")I find that at all material times Respondent has been andis an employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act; and that at all of thosetimes the Union has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.11. ALLEGED UNFAIR LABOR PRACTICESA. FactsThe underlying material facts are essentially undisputed.Respondent (a subsidiary of American Electric PowerCompany), an electricity-generating and distributing pub-lic utility in Indiana and Michigan, has, in connection withthe conduct of its business, maintained collective-bargain-ing relationships with IBEW Local 1392, the ChargingParty, or its predecessors,' through the four separate unitsinvolved in the instant case,2heretofore certified by theBoard or designated without election and recognized asappropriate:Area orOtherCoverageElkhart,SouthBend,Buchanan,BentonHIarborBasis forRep. StatusCertif icationyear1969Marion and MuncieDivisions ("MA-MU")Fort Wayne Division("FW,)Marion,MuncieFortWayneGeneral Office Trans-mission Constructionand Maintenance Group("Go")In August 1971, the International Union notified Respondent thateffective September I, 1971, its Locals 1821 and 1822 (then at Respondent'sMarion and Muncie units) and also Local 2292 (then at Respondent's SouthBend, Benton Harbor, and Twin Branch units) would merge into Local 1392(then at Respondent's Fort Wayne unit; Charging Party in the instant case).On August 20, 1971, Respondent informed the Union that, since the mergerwas an internal union matter, it raised no objection and would recognizeLocal 1392 as successor to the existing contractual obligations, so long asthe separate identity of the four bargaining units was clearly retained.Earlier in 1971 the predecessor locals of Local 1392 had unsuccessfullysought, over the Respondent's opposition, to amalgamate at least some ofthe bargaining units here into a single bargaining unit. Following theSeptember 1971 merger of the various locals (which had up to then eachbeen tied and limited to one of the four separate bargaining units) into Local1392, Respondent on several occasions filed formal charges before theCertificationDesignation-RecognitionCertification195219341971Board that Local 1392 was again endeavoring to merge the four separate(including three separately Board-certified) units into a single unit, or, overRespondent's opposition, endeavoring to engage in improper "coordinatedbargaining" designed in effect to merge the separate units, but the RegionalDirector and General Counsel refused to issue a complaint on any of thesecharges. As is well known, under the Act the refusal of General Counsel toissue a complaint is not subject to review by either the Board or the courts.2 Respondent maintains power plant facilities in addition to those in thecoverage of the four collective-bargaining units here.Respondent also has collective-bargaining relationships with three otherunions -United Steelworkers of America, at its South Bend and BentonHarbor facilities; International Association of Machinists and AerospaceWorkers at its Breed plant; and Utility Workers of America at its TannersCreek plant.579 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Union now represents an aggregate of some 720members (together with additional nonmembers) in thesefour bargaining units, as well as employees of two utilitiesother than Respondent. The categories of employeesincluded in each of Respondent's four bargaining unitsappear to vary.3Since the foregoing original certificationsor recognition without election, Respondent and Unionhave entered into successive separate collective agreementsfor each of these four units. The issues presented here ariseout of events occurring in connection with the 1975-76contractual renewal negotiations.Since each of the latest of these collective agreements,each for a 2-year term, expired at or toward the end of1975,4the following initial dates and places were estab-lished by the parties for negotiations:SB-BH-TB -9-23, 10-8, 10-9, 10-29, 10-30, 10-31, at South Bend.MA-MU- 10-1, 11-10, ( 11-11), 11-18, at Muncie.FW -11-17, 12-2, 12-3, 12 10, at Fort Wayne.GO- 11-26, 12-11, 12-12, 12 18, at Fort Wayne.At the initial bargaining session (September 23 at SouthBend for the SB-BH-TB unit), according to Respondent'slabor relations supervisor and chief company negotiator,Willmore, a new bargaining pattern was demonstrated bythe Union. Unlike previous occasions, this time there wasan absence of "local" demands relating to the specific unit,as well as an absence of economic demands; and, later,unit demands in the other units were basically the same.Also at that initial bargaining session (September 23), theUnion suggested (as it had in the past) that negotiations becombined for all four units, but the Company declined (asit had in the past), as it did again at the ensuing negotiatingsession on October 1 at Muncie for the MA-MU unit.Between October 9 and 21, 1975 -after several initialbargaining sessions had been held, Lyle VanAman -amember of the FW unit, employed by Respondent at itsFort Wayne facility on its "troubleshooter" service crewthere on duty around-the-clock in varying numbers, with ashift rotating from 8 a.m.-4 p.m. to 4 p.m.-midnight tomidnight-8 a.m., and a member of the union bargainingcommittee for all four of the units -submitted to hissupervisor at Fort Wayne a request to attend all futurebargaining sessions for all four units, as of that datescheduled to be held at the locations above specified,according to his request on October 29 and 30, November17, 18, and 26, and December 2, 3, 10, 11, 12, and 18 -or,:' Or. at any rate, the definitions of the units are in no two cases wordedthe same.4 SB-BH-TB, October 31; MA-MU, November 30; FW, December 15;GO, December 31.5 The same is true, mutatis muiandis, for several other members of the 9I l-member union negotiating committee (i.e., Goddard and Alexander fromthe SB BH TB unit, Hammers and Jannie from the MA-MU unit, andYocum temporarily only from the GO unit).6 In prior years. travel by employees for attendance at negotiatingsessions had, with one possible exception (Alexander in 1971), apparentlybeen slight and inextensive.7 Prior to 1975, the maximum number of days of leave requested by anyemployee to attend negotiation sessions was perhaps 2 days -in contrast toas of that time, 1 sessions scheduled up to that point. Asalready indicated, VanAman functions as a member of autilities service "troubleshooter" work crew at Fort Wayne,whose shift hours, meshed with other members of the crew,are rotated (as above described) in the regular conduct ofRespondent's public service utility operations. In order forVanAman5to attend bargaining sessions for units otherthan his own at locations other than Fort Wayne, it wouldbe necessary for him to travel to and from those locations,by day or night, and thus -as credibly and withoutcontradiction indicated by Respondent's labor relationssupervisor, Willmore -interfere with the operations of hiswork crew during the period of negotiations as well as two-way travel (and possibly added rest). This was the first yearin which any problem arose involving proposed unduetravel6by a union bargaining committee employee mem-ber to attend negotiating sessions of units other than hisown.7The maximum travel distance involved (according toUnion Business Manager Herriman) was 170 miles oneway (Marion or Muncie to Benton Harbor) or a round-tripdistance of 340 miles.Approximate mileages8between the agreed negotiationsites for the four units in Respondent's different facilitiesare:Fort Wayne to Muncie -68 milesFort Wayne to South Bend -81 milesMuncie to South Bend -133 milesRespondent's labor relations supervisor, Willmore, ahighly credible witness, thoroughly knowledgeable in hisCompany's operations, testified and explained that thereplacement of VanAman -a utilities "troubleshooter,"on call around-the-clock as a member of a service crew onrotating shifts -as well as of Respondent's other fouremployee-negotiator "travelers," would have been "bur-densome to administer." This testimony was whollyuncontroverted by General Counsel or the Charging Partyand is credited, and I so find.On October 21, VanAman was denied the requestedpermission other than for the four negotiating sessions thenscheduled for his own unit at Fort Wayne.9The otheremployee "travelers" were similarly denied such permis-sion. The Union thereupon canceled all further meetings ofall of the four units (including those to which VanAman orthe other "travelers" would not have to travel). On October23, Respondent informed the Union that it stood ready tothe II days plus necessary travel time sought by VanAman (withoutreference to the others) for the period from October 29 to December 18alone.I Source: Rand McNally, Standard Highway Mileage Guide, 1973. Theseare road mileages. No rail or air carrier schedules or data have beenprovided by the parties.9 It is to be observed that the permission thus extended to VanAman didnot include the four scheduled GO unit sessions, also to be held in FortWayne. Negotiating committee employee members Alexander (SB-BH-TBunit) and Hammers (MA-MU unit) were similarly denied permission toabsent themselves from work in order to travel to attend negotiating sessionsof units of which they were not members.580 INDIANA AND MICHIGAN ELECTRIC COMPANYcontinue negotiations "at reasonable times." A further butabortive bargaining session -the fifth 0-took place onOctober 29 at South Bend for the SB-BH-TB unit,attended by six union negotiators (including four from thelocal bargaining committee, but no "travelers"). SinceRespondent had declined to permit employee members ofthe bargaining committee ("travelers") to travel fromdistant locations (at which they were employed in otherplants of Respondent) to that meeting, the Union refusedto proceed with the meeting and called off all negotiationsuntil Respondent altered its position.The Union filed its charge herein on October 30,accusing Respondent of failing and refusing "to bargaincollectively and in good faith" with it, "in that theemployer has refused to meet at reasonable times andplaces when so requested... .and in addition ...hasprevented certain of the union's bargaining committeemembers from attending bargaining sessions by refusingsaid committee members time off work,"On November 10, the Union wrote Respondent that byreason of "inflationary pressures" the employee-membersof the bargaining committee "can no longer afford to losetime from work in order to negotiate agreements," and thatthe bargaining committee would be "unable to meet fornegotiations, for any of the bargaining units ... until suchtime as negotiations are held outside the normal workinghours of the employee members of the bargaining commit-tee ... at any reasonable time and place." I"Also on November 10, as well as on November 12, inletters to its employees in the four bargaining units hereinvolved, Respondent pointed out that the "normal date ofNovember I for a new contract has passed" sincenegotiations had been suspended by reason of the circum-stances which have been described; reminded the employ-ees that there were four "separate and distinct" bargainingunits; stated that although the Board had refused a unionapplication to consolidate those units, the Union wascontinuing its attempts to effect a consolidation "through0d Previous bargaining sessions had been held on September 23, 1975, atSouth Bend for the SB-BH-TB unit with 9 union representatives, 4 of whomwere travelers: on October 1, 1975, at Muncie for the MA MO unit with 11union representatives, 3 of whom were travelers; on October 8 and 9, 1975,at South Bend for the SB-BH TB unit with 9 union representatives, 3 ofwhom were travelers. "Travelers" are committee employee members,present and included in the total number shown, who traveled to thebargaining location from distant plants at which they were employed.Neither "travelers" nor nontravelers were paid by the Company whileattending or traveling to and from bargaining sessions: they were merelyexcused from work.II Although the first two paragraphs of this union communication (G.C.Exh. 6-0) refer to the "normal working hours of the employee members" ofthe bargaining committee, the final paragraph limits the Union's willingnessto meet for negotiations to "any reasonable time and place outside thenormal working hours of the commile.c" (Emphases supplied.) Thebargaining committee includes members other than employees of Respon-dent.12 I.e.. 8 a.m. -5 p.m.. Monday through Friday. It is noted that.consistent with this policy, after the resumption of negotiations (as will beshown), the bargaining session of January 14, 1976, at South Bend was -according to Union Business Manager Ilerriman continued pastmidnight.1:i Respondent had similarly orally advised the Union, as well as aFederal mediator. According to Union International Representative Bailey.subsequent to the aborted October 29 negotiating session he askedRespondent's labor relations supervisor. Willmore, to meet on the followingSaturday a nonworking day or on any Saturday. Sunday. or eveningcoordination of negotiations"; insisted on its right toconduct "separate negotiations for each unit"; stated thatit did not consider itself legally obligated to excuseemployees of one unit from their work assignments toattend negotiations of the other units; stated that it stood"ready to resume negotiations at [the particular plants orplaces] during normal working hours, the same as inprevious years"; and said that it hoped negotiations onsubstantive matters could be resumed shortly and agree-ments reached.On November 21, Respondent, replying to the Union'sforegoing letter of November 10, advised the Union that"Our position on night and weekend meetings is that theyare not necessary or desirable except when they are anextension of a meeting held during normal businesshours 12 and when a contract expiration date is so near thatextended meetings are required. Indiana & Michigan andLocal 1392 have adhered to the practice stated above formany years"; that the Company considered it "unreason-able, under the present circumstances, to ask members ofthe various company committees to devote their nights orweekends to negotiations"; and that "We are ready toresume negotiations in each of the four affected bargainingunits at any reasonable place and time." 13The testimony of Respondent's labor relations supervi-sor, Willmore -an impressive witness who through hislong tenure with Respondent and its personnel operationsis thoroughly knowledgeable therein -is uncontrovertedthat regularly scheduled night and weekend negotiationsnot only by the members of its executive/managerial teaminvolved therein, but also by its five employee-negotiator"travelers," considering their regular full daytime assign-ments, would be deleterious to their performance andmorale and to the efficiency of Respondent's operations.t'when VanAman, then assigned to the 4 p.m.-midnight shift., as well as othernegotiating committee members (totaling 9-11) would be available toattend. According to Bailey, Willmore declined to schedule such anegotiating session or sessions; according to Willmore, he had acceded tosuch a request on October 29, but without discussion of attendance by"travelers." It is to be noted that, whatever its validity in terms of companypolicy and the parties' former practice, work efficiency (fatigue, etc.),expense and inconvenience, executives' as well as employees' morale, etc..the objection to "distant traveling" relates to off-hour, nonworking daybargaining as well. It is further noted, on the matter of nonworking day andevening sessions, that Respondent's negotiators numbered seven to nine,with one possible exception of all company executives (who not only havecompany responsibilities all day but also presumably maintain a certainlifestyle into which Respondent may not wish to intrude unduly withoutcompelling reason).4 Thus, for example, Willmore explained:First of all, we are agreeable and willing to meet at night and onweekends as the policy has indicated. We are agreeable when it isnecessary to conclude a negotiation or to reach agreement. We have notin the past refused to meet at night. As a matter of fact, in theseparticular negotiations, we did just that. The reason for not making it aregular time to meet was one, the fatigue aspect and that has beentouched on already here. To anticipate that the members of thecompany committee as well as the union committee and I am primanlyconcerned with the company committee but both committees it doesnot seem to be reasonable to expect them to perform their normal dayon an eight hour basis and then make the necessary arrangements to(Continued)581 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis testimony is substantially'5 uncontroverted, and iscredited, and I so find.On January 7, 1976, within a week after issuance by theRegional Director of the complaint herein (December 31,1975, together with the Regional Director's setting down ofthe instant hearing for March 25, 1976), Respondentagreed without prejudice to excuse the employees inquestion from work during regular working hours, so as topermit negotiations to move forward without indefinitedelay.'6Shortly thereafter negotiations were resumed,17 inconsequence of which (with an intervening strike in all fourunits for the month of February) four separate 2-yearcollective agreements were concluded.B. Discussion and ResolutionNotwithstanding resolution of the parties' differences inthe collective agreements successfully concluded for eachof the four bargaining units, the contention is herecontinued to be pressed that the Union had the absoluteright, under the circumstances described, to insist on thepresence of all of the employee-members designated by itto bargain at all sessions of each of the four widelygeographically dispersed bargaining units. Respondent'scountervailing position on this particular issue is that it hadthe right to impose reasonable restrictions for valid reasonsconsonant with its business needs as an operating publicutility.In a way the problem presented arises because the sameemployer is involved for all four bargaining units. It couldhardly be contended, for example, that an employerviolates the bargaining obligation by refusing to excuse hisemployees from work for the purpose of attendingbargaining sessions of units other than that of theemployees in the employer's own business, even though theemployees are members of the bargaining committees ofsuch other units but not of the units themselves (as, indeed,they may be, since bargaining units are not restricted totravel to the various locations for the purpose of conducting nightsessions with any meaningful sessions. They would meet for a few hoursand then turn around and go back to their respective locations for workthe next day. So, that is my consideration as to the reasonableness ofthat type of an arrangement. Another reason is from the standpoint ofproper conduct of the negotiations, I find it necessary on manyoccasions to contact the office staff to pursue research questions for meor to obtain statistics or answer to some questions that have been raisedwith regards to negotiations. And in order to have a meaningful andongoing negotiation, I would endeavor to secure answers. If you aremeeting at night, that source of information is not available againwithout special arrangements or overtime. It is not as available to menor for that matter are various members of management who are notpart of the negotiating team but who are supervisors and managementpersonnel who are available to us when questions come up to haveaccess to them and to call on and check facts on things that arementioned in the negotiations. If we are meeting at night, theiravailability is a question. I think that perhaps a primary reason thoughis there is ample time and a reasonable amount of time during thenormal business hours, five days a week, eight to five, to conductnegotiations which is the normal procedure to be followed.is The only testimony which could be considered to the contrary in part,is that of Union Business Manager Herriman, dealing only with the"traveling" employee-negotiators. According to Herriman, such employeescould, after completing a full day's work to 4 or 5 p.m., thereafter travel for3 hours as much as 170 miles to a distant negotiating session, participate innegotiations to perhaps 2 a.m., and then for 3 hours drive back 170 miles toreturn for an efficient day's work the next morning. I reluctantly am unableto accept so optimistic a view.their own numbers in their selection of bargainingrepresentatives).'8At least in the hypothetical situationposed, it would appear that "the cardinal principal [is] thatthe existing unit ... fixes the periphery of the bargainingobligation." Utility Workers Union of America, AFL-CIO,and its Locals 111, et al. (Ohio Power Company), 203 NLRB230, 238 (1973), enfd. 490 F.2d 1383 (C.A. 6, 1974).Although it may well be that the rule should be no differentwhere an employer -as here -has more than one,perhaps many, units in geographically widely dispersedplants in its industrial empire,'9the disposition herereached renders resolution of that issue unnecessary.The basic issue here tendered is the result of therespective parties' attempted simultaneous application oftwo established principles; viz, (1) the principle thatemployees are entitled to negotiate collectively throughrepresentatives of their own choosing (NLRA, Sec. 7),without employer interference, restraint, or coercion (id,Sec. 8(aX)()), and (2) the principle that employees do nothave the right to require that collective negotiations becarried on in such a way as to disrupt or interfere undulywith the conduct of their employer's business.20Where a clash would result from the application of twostatutory or salutary principles such as these, common-sense, respect for the Act's purposes, and deference to theBoard's policies and administrative methodologies -including the desirability of withholding a heavy regulatoryhand where not called for -require that they be attemptedto be reconciled without affront to either or rejection ofboth.Respondent does not quarrel with the broadly statedproposition that its employees are entitled to designatetheir bargaining representatives, including representativeswho are not members of the particular bargaining units.Although this proposition as a statutory as well asphilosophical generality allows of no dispute, it, too, inpractical application may be subject to necessary qualifica-i6 In companion explanatory letters of the same date (January 7, 1976) toits employees, Respondent describes the situation, including the RegionalDirector's refusal to issue a complaint against the Union on Respondent's8(bX3) cross-charge (later sustained by General Counsel) that the Unionwas once again attempting to engage in "illegal coordinated bargaining,"while at the same time issuing the instant complaint against the Employeron the Union's charge. Respondent has reasserted this contention by way ofaffirmative defense herein. At the instant hearing, Union Business ManagerHerriman -called as an adverse witness by Respondent -conceded thatsince 1971 it remains an objective of his Union to bargain with Respondentas a single unit, "to keep the Company from whipsawing one union lunitagainst the other."As stated by Respondent to its employees in the January 7 communica-tion, "Solely in the interest of resuming negotiations, we are agreeing tomeet under terms to which we object .... We will pursue our positionthrough legal channels, rather than at the bargaining table. In other words,let's get back to the bargaining table and conclude negotiations while thelegal proceedings continue."1i At least 10 further sessions were preliminarily scheduled betweenJanuary 14 and February 3, 1976. The agreements were concluded onMarch 5 (SB-BH-TB unit), March 2 (MA-MU unit), March 4 (FW unit),and March 5 (GO unit).is General Electric Company, 173 NLRB 253 (1968), enfd. 412 F.2d 512(C.A. 2, 1969); Minnesota Mining & Manufacturing Conmany, 173 NLRB 275(1968), enfd. 415 F.2d 1974 (C.A. 8, 1969).19 The parties have not referred me to any such decision.20 Cf, e.g., Tennessee Chair Company, Inc., 126 NLRB 1357 (1960);Converse Bridge and Steel Company, 49 NLRB 374 (1943).582 INDIANA AND MICHIGAN ELECTRIC COMPANYtions. Thus, for example, in case of collective bargainingfor Unit A, if its employee-negotiators consist of or includeall or so many employees of Unit B that the effect ofexcusing them from work in Unit B for the purpose ofparticipating in (as well as traveling to and from)prolonged Unit A negotiations during working time wouldbe to compel the shutdown of the operations of Unit B, tothe substantial economic detriment of the employer (aswell as of all employees of Unit B and employees of otherdependent segments of the business), the employer wouldnot be required to do so. Similarly -as in this case -apublic utility would not be required to suspend its serviceobligations to the public in order to comply with aninflexible demand to bargain through specified individualsat specified locations which would necessitate such a publicservice suspension. In such situations, various possiblesolutions or compromises could be made; for example,modifying the composition of the employee negotiatingteam,21or conducting negotiations at times (e.g., eveningsor nonworking days) suitable to both sides.The same is largely true with regard to the places as wellas times of scheduled negotiations. Thus, even within theframework of deference to the principle that employees areentitled to bargaining representatives of their own choos-ing, an employer could hardly be faulted for hesitating tosanction or accede to prolonged or frequently repeatedabsences on a continuing basis of a key employee whocannot reasonably be spared repetitively without unduedisruption to the employer's productive operations oradministrative machinery. Situations such as these arenormally resolved by fair and reasonable changes, adjust-ments, and compromises between the negotiating parties.And so they were here, by Respondent, to its credit.Respondent initially (first four negotiating sessions) ex-cused from work those of its employees who in connectionwith their membership on the union bargaining committeewere required to travel to participate in the negotiatingsessions of units other than their own; but it later,commencing on October 21, when confronted with FortWayne "troubleshooter" crew employee VanAman's re-quest to be excused for no less than 11 more workingdays,22limited its permission so as essentially to eliminateattendance at locations to which further travel wasrequired. Whether or not that limitation was under thecircumstances reasonable is of no real significance, sinceRespondent later withdrew the limitation,23thereby per-2i There have been cases where employer insistence on the presence of aparticular negotiator, who because of other commitments interfering withhis availability is a roadblock to negotiations or slows their pace to a crawl.has been considered not to meet the Act's good-faith bargaining expecta-tions, and thus to evidence bad faith such as to constitute unfair laborpractice. Cf. Radiator Specialty Company, 143 NLRB 350. 369 (1963), enfd.in part only 336 F.2d 495 (C.A. 4, 1964); Solo Cup Company. 142 NLRB1290, 1295 (1963), enfd. 332 F.2d 447 (C.A. 4, 1964); Insulating Fabricators,Inc., Southern Division. 144 NLRB 1325, 1326-29 (1963), enfd. 338 F.2d1002 (C.A. 4, 1964); Skyland Hosiery Mills, Inc., 108 NLRB 1600, 1605( 1954); "M" System Inc., Mobile Home Division Mid-States Corporation, 129NLRB 527, 549 (1960); Franklin Equipment Company, Inc., 194 NLRB 643,645-646 (1971); Pepper & Tanner, Inc., 197 NLRB 109, 121-122 (1972),enfd. in material part 474 F.2d 1256 (C.A. 6, 1973). Undoubtedly the samestandard would apply lo a union negotiator.22 Indeed, possibly more, depending upon travel distances and relatedphysical needs.23 After issuance of the complaint herein. it is true.mitting the negotiations -stalled by the Union's refusal toproceed unless all of the employee-members of its bargain-ing committee were excused from work during all of thedays involved so as to attend all negotiations of all units,regardless of their date, time, locale,24and number, orunless rescheduled for evenings or weekends25-toproceed to successful conclusion and execution of collec-tive agreements.In the described situation, to fault Respondent because itinitially declined to excuse several of its employees fromwork for many repeated days to travel to and from andattend each and every one of the numerous sessions of itsseemingly rather large negotiating committee, for bargain-ing for units other than their own at geographically distantlocations, would not, at this time at any rate, in view ofwhat has transpired, achieve any essential purpose.Respondent itself withdrew the antitravel "modification" itimposed, even though it cannot be said -and isunnecessary here to determine -that that "modification"was under all of the circumstances unlawful. Thus, evenassuming Respondent should not have made the "modifi-cation" (i.e., travel restriction) when it did -perhapsparticularly since it was made "midstream" during thenegotiations, although even so it cannot absolutely be saidthat the "modification" was utterly uncalled for under thecircumstances, much less that it was unlawful -Respon-dent has itself remedied and cured its own lapse, if such itwas.It remains to consider the contention pressed herein thata remedial order is nevertheless essential so as to eliminatethe possibility of similar action in the future by Respon-dent. While I am familiar with the general principle -again a broad philosophical one -that in labor cases, atany rate, repentance and correction do not erase norperhaps even mitigate transgression against the Act'scommand,26the matter is not that simple and does not, inmy opinion, require or warrant wooden application of theprinciple, salutary as it is in situations unlike those herepresented. Here, the parties have enjoyed a long27andsuccessful2scollective-bargaining relationship, a byprod-uct of which was Respondent's allowance of time off toemployee negotiating committee members in prior yearsfor travel to negotiating sessions of other units -not, it istrue, of the order here demanded in 1975,29 but nocomparable demand had been presented prior to the 1975-76 negotiations. Although Respondent maintains that it24 As distant as 340 miles roundtrip.25 I am unaware of any absolute right of a party to insist thatnegotiations be scheduled for and confined to nights. weekends, andnonworking days. nor have I been cited to any authority to that effect. TheUnion itself appears to have abandoned this position. which it based upon"inflationary pressures," supra.Cf., e.g., N.LR.B. v. Mexia Textile Mills. Inc., 339 U.S. 563. 567(1950).27 Since 1934 upwards of 40 years -as shown above.2" Even if not altogether storm free. See fn. I, supra.29 E.g., as shown above, at least II extra working days for Fort Wayne"troubleshooter" team member VanAman alone. It is unnecessary todetermine whether Respondent's antitravel "modification" was improperinsofar as it applied to negotiating committee employee members other thanVanAman, in view of the Union's refusal to proceed with negotiationsunless all employee-members of its negotiating committee, includingVanAman, were excused from work by Respondent in order to attend all of(Continued)583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas correct in its antitravel "modification" under thecircumstances shown, and that it therefore would have theright to continue that "modification"30in the future undersimilar (or more aggravated) circumstances if so advised, itis hardly fair to consider this as other than either (1) anunderstandable disinclination or declination to confess aguilt it does not feel in the instant case, or (2) a no lessunderstandable desire to maintain the integrity andelasticity of its not unreasonable position that it will notcommit itself to an advance "blank check" authorization toallow employee absences totally unlimited in quantity,time, and space.3' I could not fault Respondent in eithereventuality or contingency. More basically, I consider itneither necessary nor advisable -if, indeed, practicable oreven possible -to design a master rule as to just howmany days, hours, and travel miles should be allowable orallowed for how many employees in how many categoriesin how many places who may desire to participate in futurenegotiations between the parties involving units to whichthey do not belong. The factual permutations and combi-nations are so extensive and the factors involved sonumerous and discrete,32as to elude precise or practicalformularization.33One of the Act's core purposes ispromotion of industrial peace through encouragement ofcollective bargaining. I believe that purpose would be illserved by attempted ritualization here of the methodologyof future collective negotiations between the parties.Rather than promoting the policies of the Act, it wouldseem that such an attempted ritualization, even if it couldbe achieved, would create an impaction to the desirablysupple peristalsis of collective negotiation. As in their1975-76 negotiations, the parties may, and presumablywill, in their future negotiations make such accommodativechanges in their positions, views, and bargaining modes asare necessary, appropriate, and, hopefully, reasonable.Imbedded and implicit within the collective-bargainingphilosophy is a sort of "fairness doctrine," applicableequally to both sides of the table -labor as well asmanagement -as to the degree of accommodation eachside may fairly or reasonably require of the other in ordernot to derail the bargaining process.34The parties herethose meetings. However, that union condition substantially potentiated thelevel of its demand.10 I have been enclosing modification in quotes because it does not seementirely accurate to denominate the 1975 76 antitravel policy as a realmodification, in view of the fact that no comparable situation (i.e.,VanAman's requested I or more additional days off in October-December1975 alone) had occurred in previous negotiations. Thus, no style or policyhad developed of permitting unlimited absences, or absences of the extentrequested during the 1975-76 negotiations.31 Thus, while the "nght" of employees to representatives of their ownchoosing is indeed strong, it is not absolutely immutable. General ElectricCompany v. N.L.R.B., 412 F.2d 512, 517 (C.A. 2, 1969); N.L.R.B. v.International Ladies' Garment Workers' Union, AFL-CIO [Slate Belt ApparelContractors Assn.], 274 F.2d 376, 378-379 (C.A. 3, 1960); N.LR.B. v.Kentucky Utilities Company, 182 F.2d 810 (C.A. 6, 1950). General Counselhere has in no way established that Respondent's complained of action wasunlawfully motivated or otherwise improper under the Act, or that it was forreasons other than nondiscriminatory, perceived, bona fide, operationalneeds.32 They include, for example, the "essentiality" (whatever that is) of theparticular employee's task, the reasonable availability of adequate substi-tutes, his "normal" workshift hours and the feasibility of substitutions andadjustments, the size of the negotiating committee, the locus or loci ofseparate or combined (or of partially combined) negotiations, the distancesand reasonable travel times involved, available media of transportation,have successfully surmounted all of their differences intheir 1975-76 negotiations, including that arising out ofRespondent's antitravel "modification" under the circum-stances described. That "modification" itself could beconsidered to fall into the category of the many positionsand stances, some perhaps ill-conceived and some possiblyeven technically violative of the Act at any rate if persistedin (e.g., a sorely tried negotiator exclaiming, "I refuse tonegotiate with anybody like you" and striding from thenegotiating table, only to return the next day to resumenegotiations), which are not uncharacteristic of the normalperistalsis of collective bargaining. It may be questionedwhether excessive regulatory policing of such matters,which the parties themselves have repaired, subserves thefundamental policies of the Act and is calculated topromote industrial peace, rather than to accomplish theopposite by reopening old sores.As has a number of times been indicated, the antitravel"modification" which stalled the parties 1975-76 negotia-tions was rescinded, enabling the parties to bring theirinterrupted negotiations to a successful conclusion. Wheth-er or not that or any like "modification" will be suggested,imposed, withdrawn, or relaxed in the future -with orwithout justification, depending upon a kaleidoscope ofpossibilities which cannot be dimensioned -is impossibleto predict. Since I consider it inappropriate as well asunnecessary at this point, with the problem solved and nooutstanding problem now requiring decision, to assumethat Respondent, any more than the Union -with theirdemonstrated long history of successful collective-bargain-ing relationships -has arrived at a fixed purpose not tomake reasonable accommodations or to predict withassurance that it will not do so in the future, or now tobrand Respondent (who is free from taint of previousrecord of violation of the Act) as a lawbreaker under thecircumstances shown, and for all of the other reasonswhich have been explicated,35I shall recommend dismissalreplacements and substitutes (as well as "stand-ins," as on previousoccasions herein) on the negotiating committee, and even the "pace" of thenegotiations themselves.33 In an dissimilar context, I had previous occasion to eschew perfor-mance of the service of planning for Board litigants "safe industrial menus"at employers' preelection banquets for employees. Preston ProductsCompany, Inc., 158 NLRB 322, 347 (1966), enfd. 387 F.2d 801 (C.A.D.C.,1967), cert. denied 392 U.S. 906 ( 1968).34 Thus, for example, as pointed out above, an employer may not employdilatory tactics such as insisting that it requires the attendance of aparticular collective negotiator and no other, when that individual iscontinually busy with other matters. In such a situation, the employer's nghtto representation by the negotiator of its first choice is required to yield tothe more important requirement that the normal peristalsis of collectivebargaining be permitted to proceed; thus, two seemingly conflicting rightsare accommodated to each other, averting head-on clash and the impositionof harsh edict and creation of bad law. It would seem that here, too, it is notunreasonable to expect pliability on both sides in future negotiations, andthere is no reason now to assume its future absence.35 Westinghouse Electric Corporation, 132 NLRB 406 (1961), relied uponby General Counsel, is different. There, unlike here, an employee (Babcock)was president of the union as well as chairman ex officio of its in-plantnegotiating committee. There were two units in the plant, a professional unitand a technical-clerical unit. Babcock was a member of the professionalunit. There came a time when the professional unit was voted out. Babcock's584 INDIANA AND MICHIGAN ELECTRIC COMPANYof the complaint.36Upon the foregoing findings and the entire record, I statethe following:CONCLUSIONS OF LAWI. Jurisdiction is properly asserted in this proceeding.offer to resign his union post was rejected by the membership, leaving himas negotiator for the technical-clerical unit. At this point, the employerrefused to allow Babcock time off during working hours to participate innegotiations for the technical-clerical unit and at the same time refused tonegotiate after Babcock's working hours, but offered to negotiate withBabcock if he would surrender his position as a professional engineer andtake a nonprofessional job in the technical-clerical unit. Under these ratherunique circumstances, the Board held Sec. 8(a(5) violated, stressing the"drastic" nature of the "alternative offered Babcock, of sacrificing hisprofessional career in order to continue serving his Union" as its onlyknowledgeable available negotiator, while stating that "each of theserestrictions may by itself have been reasonable." (132 NLRB at 407.) Thus,in contrast to the instant case, in Westinghouse. (1) only a single plant, withno distant travel and complex personnel substitutions, was involved; (2)only one, the chief bargaining, representative was involved; (3) thebargaining representative was the key negotiator (and one of only twonegotiators); (4) the employer brought rigorously "drastic," unacceptablyindecent pressure upon the key negotiator to sacrifice his professional careeras to its price tag for making it possible for him to negotiate: (5) no necessityor justification was established for the employer's action; and (6) theemployer did not rescind its action; furthermore, (7) the union substitutedsomebody else for Babcock and an agreement was consummated; and (8)even so, the Board cut back the recommended Order so as to limit it merelyto a requirement that the employer bargain with the union "at reasonableand mutually convenient times without regard to a.whether the [u Inion'srepresentatives are employees in the certified [technical-clencal] unit."(Emphasis supplied.)Harley Davidson Motor Co., Inc., AMF, 214 NLRB 433 (1974), where the2. Under all of the circumstances shown and upon therecord as a whole, it has not been established thatRespondent has violated the National Labor RelationsAct, as amended, and that the issuance of a remedial orderherein would effectuate the policies of the Act.[Recommended Order for dismissal omitted from publi-cation.]Board held an employer in violation for refusing to bargain with the unionunless the union confined its negotiating team to its elected bargainingcommittee composed of unit employees plus a single representative of theunion's parent international, is likewise a far cry from the situation here.36 In view of the disposition herein made, it is unnecessary to deal withother important contentions raised by Respondent in its affirmative defenseconcerning the Union's alleged persistent attempt to change the nature ofthe certified separate bargaining units, which Respondent asserts constitutesbad-faith bargaining, relieving Respondent from performance strictissimi ofits own bargaining obligation or "precludlingl the existence of a situation inwhich the employer's own good faith can be tested" (Times PublishingCompany, Evening Independent, Inc., News Printing, Inc., 72 NLRB 676, 683(1947)). Cf. Utility Workers Union of America, AFL-CIO, and Locals i11, etal (Ohio Power Company), 203 NLRB 230 (1973), enfd. 490 F.2d 1383 (C.A.6, 1974); Shell Oil Company, 194 NLRB 988 (1972), enfd. 486 F.2d 1266(C.A.D.C., 1973). This determination also moots all issues, if any, involvingthe vacating at the hearing of Respondent's subpoenas duces recum seeking toelicit material to establish the affirmative defense."Coordinated bargaining" in itself is not unlawful provided it does notcomprise unilateral insistence on combining separate bargaining units. Shell,supra, 486 F.2d at 1268; Harley Davidson Motor Co., Inc., supra, fn. 35, andcases cited.The Regional Director's and General Counsel's refusal to issue acomplaint upon Respondent's charges so as to permit the litigation of theissues tendered by Respondent's affirmative defense is of course in no waydeterminative of the possible validity of that defense here, that obviouslybeing a matter forjudicial and not prosecutory determination.585